 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH LEONARD,                                     No. 2:19-cv-0230 TLN DB P
12                         Petitioner,
13              v.                                       ORDER
14   HUNTER ANGLEA,
15                         Respondent.
16

17              Petitioner has requested the appointment of counsel. (ECF No. 25). In support of the

18   motion, petitioner states in part that he is unable to afford private counsel, that the issues in his

19   case are complex, and that he lacks the education needed to properly represent himself. (See id.

20   at 4-5).

21              There currently exists no absolute right to appointment of counsel in habeas proceedings.

22   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

23   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

24   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not

25   find that the interests of justice would be served by the appointment of counsel at the present

26   time. This is due to the fact that to date, petitioner has adequately represented himself in these

27   proceedings.

28   ////
 1           Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

 2   counsel (ECF No. 25) is DENIED without prejudice to a renewal of the motion at a later stage of

 3   the proceedings.

 4   Dated: January 27, 2020

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/leon0230.110(2)
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
